No. 82-313
        IN THE SUPREIm COURT OF THE STATE OF MONTANA
                               1.983




IN RE THE MARRIAGE OF
SHERYLE SO RICHARDSON,
                         Petitioner and Respondent,
       and
WAYNE LYNN RICHARDSON,
                         Respondent and Appellant.


Appeal from:   District Court of the Fourth Judicial District,
               In and for the County of Missoula
               Honorable James B. Wheelis, Judge presiding.
Counsel of Record:
    For Appellant:
        Ronald MacDonald, Missoula, Montana
        Datsopoulos, MacDonald & Lind, Plissoula, Montana
    For Respondent:
        Terry Wallace, Missoula, Montana


                             Submitted on briefs: December 2, 1952
                                           Decided: February 4, 1983




                                   Clerk
Mr. Justice Frank B. Morrison, Jr., delivered the Opinion of
the Court.
      On April    2, 1982, the District Court of the Fourth
Judicial District issued findings of fact, conclusions of law
and an order finding the parties' original decree of divorce

unconscionable    and   modifying    that   decree.   Wayne   Lynn
Richardson now     appeals the modifications of the original
decree.
      Sheryle Jo and Wayne Lvnn Richardson were married on
June 3 , 1966.    Five children were born to the couple during

their marriage.     A petition for dissolution of the marriage
was   filed bv    Sheryle on January 12, 1979.        The parties
entered       a voluntary separation agreement on February 26,
,1979, which settled their property rights and other marital
coilcerns and obligations.     The agreement was incorporated
into the final decree of dissolution, also dated February 26,



      The clauses of the separation agreement relevant to this
appeal are:


      Child Support: Commencing on the 1-0 day of March,
      1979, Second Party [husband] agrees to pay to First
      Party [wife] as and for support and maintenance of
      the children, the sum of One Hundred and No/l00
      Dollars ($100.00) per month, per child, said
      payments to continue until each child shall have
      gained majority, or become emancipated, married, or
      die, whichever occurs at an earlier date, and upon
      the occurrence of such an event, no subsequent
      payment shall be made.    All payments to be made
      hereunder shall be made through the Office of Clerk
      of Court.
                             XVIII   .
      Maintenance:   Commencing on the 10 day of March,
      1979, Second Party agrees to pay to First Party as
      and for her maintenance the sum of Five Hundred and
      No/100 Dollars ($500.00) per month, said payments
      to continue until First Party shall remarry, die,
      or until the youngest child - - parties shall
                                   of the
      reach the age of eighteen years, whichever occurs
      at an earlier date, and upon the occurrence of such
       event no subsequent payment shall be made           . .   ,   "
       (emphasis supplied.)
       Sheryle Richardson remarried on November 14, 1981.                   At
that     time,   her   child   support payments      had   increased        to
approximately $126.00 per month, per child, or $629.00 per
month.      The    maintenance    payments    had   also   increased        to
$629.00 per month.       The maintenance payments ceased upon her
remarriage.       Subsequently, Sheryle filed a motion to increase
her child support payments on the grounds that her $629.00
per month decrease in income made the child support payments
unconscionable.
       A hearing was held February 3 and February 8, 1982,
following which the child support payments were increased to
$225.00 per month, per child.        The increase in child support
is approximately equivalent to the maintenance payments lost
due to the remarriage.
       In appealing this increase, Wayne Richardson presents
this Court with the following issue:
       Is the remarriage of a former spouse, which by the terms
of the Decreee terminates maintenance, a substantial change
in   circumstances allowing        for   an   increase in     the        child
support payments?
       We hold that in this particular case, it is and affirm

the decision of the District Court.
       We have repeatedlv held in dissolution cases that the

findings of the District Court will not be overturned unless
clearlv erroneous.        Tidhall v. Tidball        (1981),              Mont.

-
1         ,
         - 625 P.2d 1147, 1150, 38 St.Rep. 482, 485.                       The
decision of the District Court to increase the child support
payments was not clearly erroneous.
       Sheryle voluntarily remarried and            thus forfeited her
maintenance payments.          The District Court is not forbidden
from considering voluntary reductions of income as a reason
for modifying        child   support payments.            In Rome   v.    Rome

(19811,         Mont   .          , 621 P.2d 1090,        38 St.Rep. 50, we
held that the District Court may consider an ex-husband's
vo1unta.r~reduction of income when determining whether child
support payments should be lowered.                   In Rome, we stated:
       "Although we hold tha.t a reduction in ability to
       pay brought about through a voluntary change in
       circumstances is not, in itself, su-fficient to
       mandate a modification of support, neither do we
       approve the view that self-imposed changes can
       never be considered as reasons for modification.
       The better approach is to allow the judge to
       consider the nature of the changes and the reasons
       for the changes, and then to determine whether,
       under all the circumstances, a modification is
       warranted. " Supra,     Mont. at     , 621 P.2d at
       1092, 38 St.Rep. at 52.
       Here,   the    District      Court    judge    considered    all   the
circumstances before         determining      that    a   modification    was
warranted.     The undisputed findings indicate that Sheryle's

current income is approximately $680 per month, including
$523    per    month       from     her     current    husband's     income.
Disregarding her current husband's income, Sheryle Richardson
lost $629 per month when             she remarried.          In comparison,
Wayne's gross personal income for 1981 was nearly $57,000, or
$4800 per month.
       Further, it is apparent from the maintenance clause of
the 1979 separation agreement that maintenance was to be
used, in part, for support of the children.                     The clause
specifically provides that if Sheryle does not die or remarry
prior thereto, her maintenance payment will cease when the
youngest child of the parties attains the age of eighteen.
Here there is a recognition of greater need for maintenance
during the time the children must be supported.
      Irrespective   of   our   view   of   the   proof,   there   is
substantial credible evidence to support the District Court
and   therefore,   the order modifying      payments   is affirmed.




We concur: